DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 5, 7, 8 and 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2019/0187519 (hereinafter Kim) in view of Kim et al., CN 1713051 (hereinafter referred to as Kim ‘051).
Regarding claims 1 and 14, Kim teaches (at least in Figures 1 and 2) a light-emitter-mounted substrate comprising: a circuit board ([0015], 210); 5a light emitter disposed on the circuit board (220), the light emitter having an electrode and an emission part (see Figure 2), the electrode being electrically connected to the circuit board (id), the emission part being configured to emit light in accordance with a voltage applied via the electrode ([0061]); a reflector facing an emission surface of the emission part (242), the reflector being configured to reflect the light emitted from the emission part ([0050-0051]); and 10a transparent layer covering the light emitter (230 and 241) and the reflector on the circuit board, the transparent layer having light transparency.  Kim further teaches the transparent layer includes a first transparent layer (230) covering the light emitter, and 15a second transparent layer (241) disposed on 
However, in the same field of endeavor of backlights, Kim (‘051) teaches the first and second transparent layer are integrated and in contact (Figure 6).  Further, it would have been well known to those of ordinary skill in the art at the time of filing that providing integrated sealing layers would further protect the device from damage due to moisture, and would better control the propagation of light through the device.  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to provide integrated transparent layers in the Kim device in order to improve the light emission efficiency of the device.
Regarding claim 3, Kim and Kim ‘051 teach the invention as explained above, and Kim further teaches the light emitter is a light-emitter package including a transparent sealing layer sealing the emission part (230), the transparent sealing layer being the first transparent layer (id), 20the reflector (242) is disposed on the light-emitter package, and the second transparent layer (241) covers the light-emitter package and the reflector on the circuit board. 
Regarding claim 4, Kim and Kim ‘051 teach the invention as explained above, and Kim further teaches the light emitter is a light-emitter bare chip with the electrode being in contact with the 25circuit board to establish electrical connection (Figure 2), the light-emitter bare chip including a transparent substrate (230) having a main surface on which the emission part and the electrode are disposed, the transparent substrate being the first transparent layer, the reflector is disposed on a surface opposite to the main surface of the transparentAttorney Docket No.: US85014 20X00545-0/US26 substrate, and the second transparent layer (241) covers the light-emitter bare chip and the reflector on the circuit board (see Figure 2).
Regarding claim 5, Kim and Kim ‘051 teach the invention as explained above, and Kim teaches the invention as explained above.  Further, Kim teaches the material of the first transparent layer is a 
Regarding claim 7, Kim and Kim ‘051 teach the invention as explained above, and Kim further teaches the reflector overlaps the light emitter in a plan view of the light-emitter-mounted substrate ([0050-0051]), and a diagonal line of a planar shape of the reflector has a length ranging from L to 1OL 15inclusive, where L is a length of a diagonal line of a planar shape of the light emitter (Figure 2, reflector is equal in size to LEDs).
Regarding claim 8, Kim and Kim ‘051 teach the invention as explained above, and Kim further teaches the planar shape of each of the light emitter and the reflector is rectangular or circular in the plan view of the light-emitter-mounted substrate (Figures 1 and 2).
Regarding claim 10, Kim and Kim ‘051 teach the invention as explained above, and Kim further teaches the planar shape of each of the light emitter and the reflector is rectangular (Figures 1 and 2).
Regarding claim 11, Kim and Kim ‘051 teach the invention as explained above, and Kim further teaches the planar shape of the light emitter and the planar shape of the reflector are similar (Figures 1 and 2).
Regarding claim 12, Kim and Kim ‘051 teach the invention as explained above, and Kim further teaches the transparent layer (230) is thicker than the light emitter (220), and is 10 times or less as thick as the light emitter (see Figure 2).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim ‘051 and further in view of Cho, WO 2018/212436 (hereinafter Cho).
Regarding claim 6, Kim and Kim ‘051 teach the invention as explained above, and Kim teaches the invention as explained above but is silent as to partition walls.  However, in the same field of endeavor of backlights, Cho teaches a partition wall surrounding the light emitter on the circuit board in .
Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim ‘051, and further in view of Shimizu, WO 2010/113361 (hereinafter Shimizu).
Regarding claim 9, Kim and Kim ‘051 teach the invention as explained above, and Kim teaches the invention as explained above but is silent as to the LEDs being rectangular and the reflectors being circular.  However, in the same field of endeavor of backlights, Shimizu teaches rectangular LEDs and circular reflectors (Figures 5 and 6 and related descriptions).  Further, Shimizu teaches that the relative shapes may help to improve light emission uniformity over the surface of the display (id).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to provide circular reflectors in the Kim device in order to improve uniformity of light emission.
Regarding claim 13, Kim and Kim ‘051 teach the invention as explained above, and Kim teaches the invention as explained above but is silent as to the frame of the display.  However, in the same field of endeavor of backlights for display devices, Shimizu teaches a frame having a bottom surface on which the light-emitter-mounted substrate is disposed, and 5a sidewall surrounding the light-emitter-mounted substrate around a perimeter of the bottom surface; and an optical sheet retained by the sidewall, the optical sheet being configured to change the light emitted from the emission part into a planar light source (Figure 1).  Further, it was well known to those of ordinary skill in the art at the time of filing that said components were necessary to protect the backlight and display during use, therefore it would have been obvious to incorporate them into the Kim device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383. The examiner can normally be reached Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875